DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/29/2019 and 04/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schnatterer (US 6496092), and further in view of Saidman (US 7178704) (and see Umemoto, US 6373361 for exemplary “E” shaped core)

Schnatterer discloses regarding claim 1:  (see annotated figure 1 below)

    PNG
    media_image1.png
    849
    1097
    media_image1.png
    Greyscale

An electromagnetic valve (5 figure 1) comprising a solenoid (at 21), wherein the solenoid includes a coil (36/37), a plunger (at 15) configured to be moved by magnetic excitation of the coil (i.e. in reciprocal fashion), a fixed core (22 which is taken as the “E” configuration per Col 1 ln 30-32, and see exemplary “E” shaped laminated core in Umemoto figure 9, core 14 where such an “E” shaped core is part of the proximal yoke end and is…) configured to attract the plunger (Col 2 ln 40-55, i.e. where the magnetic flux path pulls or pushes the armature towards or away from the fixed core), and a plunger [arrangement] configured to urge the plunger in a direction away from the fixed core (i.e. the direction of the current will provide for movement in either direction up or down for the axially reciprocating armature driven spool), the fixed core is E-shaped (id) and includes a base (at 27), a first outer leg (23) and a second outer leg (24) extending parallel to each other from the base, and a central leg (at 1002 when the “E” configuration is applied) extending from the base and located between the first and second outer legs, the first outer leg has a distal end (at 25), which is opposite to the base and includes a first outer attraction surface (25) configured to attract the plunger, the second outer leg has a distal end (at 26), which is opposite to Schnatterer does not disclose: a spring (to bias the spool/valve downwards); but Saidman teaches: a spring (30 Figure 2) interposed between the armature and the coil, so as to bias the spool/valve downwards, so as to provide for example, a default null position when the coil is off.) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to arrange as taught in Saidman, a spring for Schnatterer, interposed between the armature and the coil as taught in Saidman, so as to bias the spool/valve downwards, so as to provide for example, a default null position when the coil is off. 

Schnatterer discloses (as modified for the reasons discussed above) regarding claim 6:  The electromagnetic valve according to claim 1, wherein the coil is one of a plurality of coils (36/37) each wound around a periphery of a corresponding one of the first and second outer legs.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 3-5 are allowed as they merely depend from what would be an allowable parent claim. 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious “wherein the fixed core includes a first U-shaped core including a first section, which is at least a part of the first outer leg, a second section, which is a part of the base, and a third section, which is a part of the central leg, and a second U-shaped core including a first section, which is at least a part of the second outer leg, a second section, which is a part of the base, and a third section, which is a part of the central leg, and the fixed core is a laminate in which at least the first and second U-shaped cores are stacked.” in combination with the other limitations set forth in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753